DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed October 13, 2021.  Claims 1, 7, 12, and 13 are currently amended.  Claims 1-13 are pending review in this correspondence.

Response to Amendment
Rejection of claims 1-8 and 11 as being anticipated by Saito et al (JP2008020376A) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of claim 10 as being unpatentable over Saito et al (JP2008020376A) in view of Motadel (US 2011/0183433 A1) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of  claim 12 as being unpatentable over Murayama et al (US 2016/0245803 A1) in view of Akashi et al (US 2012/0115238 A1) and further in view of Saito et al (JP2008020376A) is withdrawn in view of applicant’s claim amendments.
Rejection of  claim 13 as being unpatentable over Murayama et al (US 2016/0245803 A1) in view of Herbst et al (US 2016/0051979 A1), further in view of Akashi et al (US 2012/0115238 A1), and further in view of Saito et al (JP2008020376A) is withdrawn in view of applicant’s claim amendments.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the pipette tip of claim 1, the liquid delivery method utilizing a pipette tip (claim 12), and a liquid delivery system utilizing a pipette tip (claim 13), specifically wherein the pipette tip comprises: a first part that includes the distal end of the pipette tip and has an outer diameter gradually increasing from a first distal end of the first part toward a first proximal end of the first part; a second part that is arranged adjacent to the first part of the first proximal end, has an outer diameter being unchanged or gradually increasing from a second distal end of the second part toward a second proximal end of the second part, and has a smaller taper angle of an outer surface than a taper angle of an outer surface of the first part, wherein the second part is longer than the first part; a third part that is arranged adjacent to the second part on the second proximal end, has an outer diameter gradually increasing from a third distal end of the third part toward a third proximal end of the third part, and has a larger taper angle of an outer surface than the taper angle of the outer surface of the first part; and a fourth part that is arranged adjacent to the third part on the third proximal end, has an outer diameter being unchanged or gradually increasing from a fourth distal end of the fourth part toward a fourth proximal end of the fourth part, and has a smaller taper angle of an outer surface than the taper angle of the outer surface of the third part, wherein there is no inflection part, in which a taper angle of an inner surface of the pipette tip decreases, between the first part the second part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                         October 19, 2021



/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796